             Case 1:19-cv-01027-EAW Document 27 Filed 05/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
GREGORIO CHEVERE, JR.,                                                  :
                                                                        :
                                               Plaintiff,               :
                                                                        :   1:19-cv-01027-EAW
                          v.                                            :
                                                                        :
 ANDREW SAUL,                                                           :
 COMMISSIONER OF                                                        :
 SOCIAL SECURITY,                                                       :
                                                                        :
                                                Defendant.              :
--------------------------------------------------------------------x

                               STIPULATION AND ORDER FOR ATTORNEY FEES

          IT IS HEREBY STIPULATED AND AGREED by the parties, through their

attorneys, Roberta G. Bowie, Special Assistant United States Attorney for the Western

District of New York, attorney for the defendant, Andrew Saul, Commissioner of Social

Security, and Mary Ellen Gill, Esq., attorney for the plaintiff, that plaintiff is awarded the sum

of $7,263.96 in full satisfaction of Plaintiff’s claim pursuant to the Equal Access to Justice

Act (EAJA), Title 28 U.S.C. § 2412(d), for services performed in connection with this action.

          IT IS FURTHER AGREED that payment of fees will be made directly to the Law

Offices of Kenneth Hiller, PLLC, pursuant to plaintiff’s written transfer of his rights to EAJA

fees to his attorney, provided that plaintiff owes no debt that is subject to offset under the

Treasury Offset Program.

                                                              JAMES P. KENNEDY, JR.
                                                              United States Attorney
                                                              Western District of New York

                                                      BY: /s/Roberta G. Bowie
                                                          ROBERTA G. BOWIE
                                                          Special Assistant United States Attorney
                                                          Social Security Administration
       Case 1:19-cv-01027-EAW Document 27 Filed 05/25/21 Page 2 of 2




                                  Office of the General Counsel – Suite 350
                                  1301 Young St., Mailroom 104
                                  Dallas, Texas 75202
                                  t: (214) 767-4183
                                  e: roberta.bowie@ssa.gov
                                  Dated: 5/25/2021



                          BY:     /s/Mary Ellen Gill_ ____________
                                  MARY ELLEN GILL, ESQ.
                                  Attorney for Plaintiff
                                  Law Offices of Kenneth Hiller, PLLC
                                  6000 North Bailey Avenue, Suite 1A
                                  Amherst, New York 14226
                                  t: (716) 564-3288
                                  e: megill@kennethhiller.com
                                  Dated: 5/25/2021



SO ORDERED:


_____________________________________
HONORABLE ELIZABETH A. WOLFORD
UNITED STATES DISTRICT JUDGE

         May 25, 2021
DATED: _______________________.
